People v Flores (2015 NY Slip Op 00634)





People v Flores


2015 NY Slip Op 00634


Decided on January 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 26, 2015

Tom, J.P., Acosta, Saxe, Moskowitz, Feinman, JJ.


14043 1411/99

[*1] The People of the State of New York, Respondent,
vNelson Flores, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Eve Kessler of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (William Terrell, III of counsel), for respondent.

Order, Supreme Court, Bronx County (Barbara F. Newman, J.), entered on or about April 5, 2010, which denied defendant's CPL 440.46 motion for resentencing, unanimously affirmed.
The court properly exercised its discretion in determining that substantial justice dictated the denial of resentencing (see e.g. People v Rodriguez, 116 AD3d 639 [1st Dept 2014], lv denied 23 NY3d 1042 [2014]). Among other things, defendant absconded and remained a fugitive for many years, during which time he trafficked in drugs in various states, and engaged in such activity even while he was in federal custody. Contrary to defendant's assertion, the court expressly considered evidence of defendant's rehabilitation during his most recent period of
incarceration, and concluded that it was outweighed by the factors militating against resentencing (see People v Marte, 44 AD3d 442 [1st Dept 2007], appeal dismissed 9 NY3d 991 [2007]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 26, 2015
CLERK